 



Exhibit 10.21
USA MOBILITY, INC.
SEVERANCE PAY PLAN AND
SUMMARY PLAN DESCRIPTION
(For certain C-level, not including CEO)
Effective as of April 13, 2007
Amended as of October 30, 2007

 



--------------------------------------------------------------------------------



 



USA MOBILITY, INC.
SEVERANCE PAY PLAN AND
SUMMARY PLAN DESCRIPTION
ARTICLE I
BACKGROUND, PURPOSE AND TERM OF PLAN
     Section 1.01 Background. USA Mobility, Inc. established and maintains the
USA Mobility, Inc. Severance Pay Plan (the “Plan”), effective as of April 13,
2007, for the purpose of providing severance payments on a discretionary basis
to certain Employees who are terminated involuntarily, for reasons other than
fault of their own, under the specific circumstances defined herein. The Plan
constitutes a formal Employee Welfare Benefit Plan under the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”). The Plan was amended
October 30, 2007 for compliance with Section 409A of the Internal Revenue Code
of 1986.
THE PLAN, EFFECTIVE AS OF APRIL 13, 2007, AND AS AMENDED OCTOBER 30, 2007, SHALL
SUPERSEDE ANY POLICY, PLAN OR PROGRAM, IF ANY, HERETOFORE MAINTAINED OR IN
EFFECT UNDER WHICH USA MOBILITY, INC., OR ANY OF ITS AFFILIATES, HAS EVER MADE
PAYMENTS OF SEVERANCE PRIOR TO THE EFFECTIVE DATE HEREOF, OTHER THAN ANY
SEVERANCE PLAN OR PROGRAM OF A COMPANY ACQUIRED BY USA MOBILITY, INC., IF USA
MOBILITY, INC. HAS EXPRESSLY AGREED IN WRITING TO ASSUME THE OBLIGATIONS OF SUCH
PLAN OR PROGRAM, AND ANY EMPLOYMENT AGREEMENT APPROVED IN WRITING BY THE BOARD
OF DIRECTORS OF USA MOBILITY, INC.
     The benefits provided by the Plan are set forth below, as are the
eligibility criteria, the claims review procedure and other matters. This
document is the Plan and the Summary Plan Description.
     Section 1.02 Purpose of the Plan. The Plan, as set forth herein, is
intended to alleviate in part or in full financial hardships which may be
experienced by certain of those Employees of USA Mobility whose employment is
terminated involuntarily and not for just cause, under circumstances entitling
them to severance pay under the terms of the Plan. In essence, benefits under
the Plan are intended to be supplemental unemployment benefits which will assist
the Employee during a limited transition period or until other employment is
found. The amount of the benefit to be provided is to be based on the Employee’s
compensation and years of service with USA Mobility, Inc. The Plan is not
intended to be included in the definitions of “employee pension benefit plan”
and “pension plan” set forth under Section 3(2) of ERISA, or as a “severance pay
arrangement” within the meaning of Section 3(2)(B)(i) of ERISA. This Plan is
intended to meet the descriptive requirements of a plan constituting a
“severance pay plan” within the meaning of regulations published by the
Secretary of Labor at Title 29, Code of Federal Regulations, § 2510.3-2(b).
Accordingly, the benefits paid by the Plan are not deferred compensation and no
Employee shall have a vested right to such benefits.
     Section 1.03 Term of the Plan. The Plan will continue until such time as
the Board of Directors, acting in its sole discretion, elects to modify,
supersede or terminate the Plan.

 



--------------------------------------------------------------------------------



 



ARTICLE II
DEFINITIONS
     Section 2.01 “Administrator” shall mean the Senior Vice-President of Human
Resources, designated pursuant to Article VI of the Plan to administer the Plan
in accordance with its terms.
     Section 2.02 “Benefit” shall mean the amount that a Participant is entitled
to receive pursuant to Section 4.01 of the Plan.
     Section 2.03 “Board of Directors” shall mean the Board of Directors of USA
Mobility, Inc. and any successor thereto.
     Section 2.04 “Company” shall mean USA Mobility, Inc.
     Section 2.05 “Compensation” shall mean the base salary or wages paid or
accrued to or on behalf of the Participant during the period to which reference
is made. “Compensation” shall not include overtime payments, bonuses,
commissions, Company contributions to Social Security, benefits payable under,
or Company contributions to, any retirement or other plan of deferred
compensation, or the value of any fringe benefits provided by the Company.
     Section 2.06 “Employee” shall mean any person deemed by the Company to be a
regular full-time employee or a regular part-time employee, as defined in the
USA Mobility Employee Handbook. Other part-time employees, seasonal employees,
individuals employed by the Company in a casual or temporary capacity (i.e.,
those hired for a specific job of limited duration) and individuals
characterized as “leased employees,” within the meaning of Section 414 of the
Internal Revenue Code of 1986, as amended, or persons characterized by the
Company as “independent contractors” or individuals as to whom the Company does
not withhold income taxes, no matter how characterized by the Internal Revenue
Service, other governmental agency or a court, shall not be considered
“Employees” for the purposes of the Plan. Any change of characterization of an
individual shall take effect on the actual date of such change without regard to
any retroactive recharacterization.
     Section 2.07 “Employment Commencement Date” shall mean the first day on
which an individual became an Employee (as hereinabove defined). Notwithstanding
the foregoing, if any interruption of employment occurred after the date
described in the preceding sentence, then the Employment Commencement Date shall
be the first day on which the individual became an Employee after the most
recent such interruption of the employment relationship between the Employee and
the Company, unless such interruption lasts less than one year in which case the
original employment date will be modified by the period of the interruption and
the resulting date shall be the Employment Commencement Date for the purposes of
this plan.
Special rule for Employees who have received a prior Severance Benefit: For
purposes of this Plan, the Employment Commencement Date of an Employee who was
rehired following a prior period of employment, and who received a severance
benefit in connection with that prior period, shall be the date of rehire, and
all service performed during that prior period of employment shall be
disregarded. In the event, however, that such an Employee was rehired less than
one year following the termination of his prior period of employment, and repays
the full amount of the severance benefit previously received, then the
Employment Commencement Date shall be modified to reflect the aggregation of
service during the prior period plus service following the rehire.

 



--------------------------------------------------------------------------------



 



     Section 2.08 “Employment Termination Date” shall mean the date on which the
employment relationship between the Employee and the Company is involuntarily
terminated. An employment relationship shall not be considered to be
involuntarily terminated if the Company terminates the employment of the
Employee for Just Cause. An employment relationship shall be considered to be
involuntarily terminated for the purposes of this Plan if the termination is for
one or more of the reasons identified in Section 3.01 hereof. Notwithstanding
anything herein to the contrary, an Employee will not be considered to have
incurred an involuntarily termination for the purposes of this Plan if his or
her employment is discontinued due to a voluntary resignation (with or without
notice), retirement, death, the expiration of a leave of absence, a physical or
mental condition entitling the Employee to benefits under any sick pay or
disability income policy or program sponsored by the Company or worker’s
compensation, a transfer to an affiliated business, the sale of any portion of
the Company, either through a sale or exchange of stock or assets, or the
outsourcing of a division, department, business unit or function where the
Employee has been offered comparable employment with the Company or the new
employer, as determined by the Administrator.
     Section 2.09 “ERISA” shall mean the Employee Retirement Income Security Act
of 1974, as amended.
     Section 2.10 “Just Cause” shall be any reason for dismissing an individual
from employment with the Company which the Administrator determines would
constitute grounds for denying payment of benefits under this Plan after
dismissal. Just Cause shall include, but shall not be limited to dismissal due
to breach of trust, unacceptable behavior, excessive absenteeism or tardiness,
unsatisfactory work performance caused by willful misconduct, or
insubordination. Disputes with respect to whether “just cause” exists shall be
resolved in accordance with Article IX.
     Section 2.11 “Named Fiduciary” shall mean the Administrator, and the Named
Appeals Fiduciary within the meaning of Section 9.03. Each Named Fiduciary shall
have only those particular powers, duties, responsibilities and obligations as
are specifically given him/her/it under this Plan. Any Named Fiduciary, if so
appointed, may perform in more than one fiduciary capacity, and may also perform
in a non-fiduciary capacity.
     Section 2.12 “Participant” shall mean any Terminated Employee who is
entitled to a Benefit.
     Section 2.13 “Plan” shall mean the USA Mobility, Inc. Severance Pay Plan,
as set forth herein, and as the same may from time to time be amended.
     Section 2.14 “Plan Year” shall mean the period commencing on each January 1
during which this Plan is in effect and ending on the subsequent December 31.
     Section 2.15 “Terminated Employee” shall mean an Employee who has
experienced an Employment Termination Date.
     Section 2.16 “Year of Service” shall mean the twelve-month period beginning
on the Employee’s Employment Commencement Date (as defined in Section 2.07
hereof) and on each anniversary thereof. Fractional Years of Service shall be
disregarded for all purposes under this Plan; provided, however, that if the
next anniversary of a Terminated Employee would occur within the first 30 days
following his Employment Termination Date, then the Terminated Employee shall be
considered to have completed a full Year of Service after his most recent
anniversary.

 



--------------------------------------------------------------------------------



 



ARTICLE III
PARTICIPATION AND ELIGIBILITY FOR BENEFITS
     Section 3.01 Discretionary Grant of Severance Pay. In its sole discretion,
the Company may grant benefits under this Plan to any Terminated Employee who
the Administrator has determined to have experienced an involuntary termination
of employment resulting in an Employment Termination Date as defined in this
Plan. In addition, one or more of the following tests must be met:
     (a) The Terminated Employee’s position with the Company was eliminated;
     (b) The Terminated Employee was notified in writing by the Company, on or
prior to his or her Employment Termination Date, that his or her job
responsibilities have been materially changed, and that the Company has
determined that he or she is not qualified to perform the responsibilities
associated with the job subsequent to such change;
     (c) The Terminated Employee was notified by the Company, on or prior to his
or her Employment Termination Date, that his or her job performance has become
unsatisfactory as a result of a cause other than Just Cause; or
     (d) The Terminated Employee’s employment was terminated as a result of a
reorganization of job functions.
     Section 3.02 Release of Claims. Notwithstanding anything in this Plan to
the contrary, no Benefit shall be due or paid under this Plan to any Terminated
Employee unless the Terminated Employee executes (and does not rescind) a
written employment termination agreement incorporating a release of any and all
employment related claims against the Company, its affiliates, and their
directors, officers, employees, and agents. The required employment termination
agreement shall be in a form prescribed by the Company and its counsel.
     Section 3.03 Noncompetition. Notwithstanding anything in this Plan to the
contrary, no Benefit shall be due or paid under this Plan to any Terminated
Employee unless the Terminated Employee agrees in writing to search for and
return to the Company all confidential and/or proprietary information, and
further agrees that for a period equal to the number of weeks that the Benefit
under the Plan is paid, (i) not to be employed by, or otherwise engage or be
interested in, any business which is competitive with any business of the
Company or of any of its subsidiaries in which the Terminated Employee was
engaged during his employment prior to his termination, whether directly or
indirectly or (ii) to solicit Company employees for employment; provided,
however, that the Company, in its sole discretion, may determine that the
noncompetition and no-solicitation requirements are neither relevant nor
applicable in the case of any particular Terminated Employee. The required
noncompetition, no-solicitation, confidential/proprietary information agreement
shall be in a form prescribed by the Company and its counsel.

-5-



--------------------------------------------------------------------------------



 



     Section 3.04 Employee Cooperation. As further conditions to entitlement to
a Benefit, each Participant must: (i) cooperate fully with the Company to
complete the transition of matters with which the Participant is familiar or
responsible to other Employees and to make himself or herself reasonably
available to answer questions or assist in matters which may require attention
after the Participant’s Employment Termination Date; (ii) if requested to do so
by the Administrator, notify the Company of the Participant’s receipt of
unemployment compensation benefits and of the weekly amount of same; and
(iii) execute and deliver to the Company such form(s) as the Administrator, in
his or her sole discretion, shall decide.
     Section 3.05 Repayment of Benefits. If the Administrator, in his or her
sole discretion, determines that the Participant has violated one or more of the
above conditions to entitlement to a Benefit, the Administrator may discontinue
the payment of the Participant’s Benefit and may require the Participant to
repay any payment of the Benefit already received under the Plan. If the
Administrator elects to have the Participant repay all of the Benefit received
under the Plan, such payments shall be repaid within 30 days of the date of the
written notice. Any remedy under this Section 3.05. shall be in addition to, and
not in place of, any other remedy the Company may have, at law or otherwise.

-6-



--------------------------------------------------------------------------------



 



ARTICLE IV
CALCULATION OF BENEFIT
     Section 4.01 Amount of Benefit. The Benefit shall be determined by Position
within the Company and each full Year of Service as specified in the following
chart:
SEVERANCE BENEFITS CHART

     
Chief Operating Officer (the “COO”), the General Counsel, Chief Financial
Officer (the “CFO”), and other C-level employees, if any, other than the Chief
Executive Officer*
  Minimum of six (6) months of Compensation, plus an additional two (2) weeks of
Compensation for each Year of Service, up to a maximum of twelve (12) months of
Compensation.1

 

*   A Participant in one of these positions will also receive a fraction of his
or her Targeted Bonus for the fiscal year in which the Participant is terminated
determined by multiplying his or her Targeted Bonus under any Company bonus plan
in which the individual participates, by a fraction, the numerator of which the
total number of full weeks worked in the year in which the Employee is
terminated and the denominator of which is 52.

     All Compensation shall be reduced by all sums owed by the Participant to
the Company.
     Section 4.02 Reductions. The Benefit payable under Section 4.01 shall be
reduced by any and all payments made to the Participant under the Worker
Adjustment and Retraining Notification Act, 29 United States Code Section 2101,
et seq.
     Section 4.03 COBRA. The Benefit shall also include the following:
Participants who elect health care continuation benefits (COBRA) under ERISA
will be required to pay only the cost of the employee portion of health care
expenses for the number of weeks of compensation (not to exceed 26), derived
from the participant’s Position and full Years of Service, which is the Benefit
payable under Section 4.01. After the termination of that time period, the
Participant will be responsible for the entire COBRA payment.
     Section 4.04 Effect on Other Benefits. There shall not be drawn from the
continued provision by the Company of any Benefit under this Plan any
implication of continued employment with the Company, of a modification of the
employment at will relationship between the Company and a Participant, or of
continued right to accrual of retirement plan benefits. Nor shall the Terminated
Employee accrue vacation days, paid holidays, paid sick days or other similar
benefits normally associated with employment for any part of the period during
which the Benefit is payable under this Plan. The Benefit under this Plan shall
not be payable if the Participant receives a similar benefit (including a
severance payment of any type) under any other plan, policy, program, employment
agreement or arrangement.
 

1   Note that “Compensation” does not include overtime payments, bonuses,
commissions, Company contributions to Social security, benefits payable under,
or Company contributions to, any retirement or other plan of deferred
compensation, or the value of any fringe benefits provided by the Company. See
Section 2.05 of Article II.

-7-



--------------------------------------------------------------------------------



 



ARTICLE V
METHOD AND DURATION OF BENEFIT PAYMENTS
     Section 5.01 Method of Payment. The Benefit to which a Participant is
entitled, as determined pursuant to Article IV, shall be paid in accordance with
normal payroll practices, or, at the sole discretion of the Company, the Benefit
to the extent such amount is not subject to Internal Revenue Code (the “Code”)
section 409A (i.e., the Benefit does not exceed the lesser of (i) two times the
Participant’s Compensation, or (ii) two times the Code section 401(a)(17) limit,
which is $225,000 for 2007) may be paid in a single, lump sum payment. To the
extent a Participant’s benefit is subject to Code section 409A and the
Participant is a Key Employee, the portion of the Participant’s benefit that
exceeds the Code section 401(a)(17) limit may not be paid for six months
following the Participant’s Employment Termination Date, however, upon
expiration of such six month period the remainder of the Participant’s Benefit
shall be paid in a lump sum. In no event will interest be credited on the unpaid
balance for which a Participant may become eligible. Payment shall be made by
mailing to the last address provided by the Participant to the Company or may be
made via Electronic Funds Transfer if requested by the Participant, at the sole
discretion of the Company. In general, the initial payments shall be made as
promptly as practicable after the Participant’s Employment Termination Date, the
execution of the Release required under Section 3.02, the expiration of the
required revocation period specified in the Release, and the execution of the
noncompetition agreement and other undertakings as required under Article III
within 90 days. All payments shall be completed no later than 24 months from the
Participant’s Employment Termination Date. All payments of severance pay are
subject to applicable federal, state and local taxes. In the event of the
Participant’s death following his Employment Termination Date but prior to the
completion of all payments being made, the remaining payments shall be paid to
the Participant’s beneficiary designated on a form supplied by the Administrator
or, if none, the Participant’s estate.
Notwithstanding anything in this Plan to the contrary, if the Participant is a
key employee of a publicly traded corporation under section 409A at the time of
his separation from service and if payment of any amount under this Plan is
required to be delayed for a period of six months after separation from service
pursuant to section 409A, payment of such amount shall be delayed as required by
section 409A, and the accumulated postponed amount shall be paid in a lump sum
payment within 10 days after the end of the six-month period. If the Participant
dies during the postponement period prior to the payment of postponed amount,
the amounts withheld on account of section 409A shall be paid to Participant’s
estate within 60 days after the date of the Participant’s death. A “key
employee” shall mean an employee who, at any time during the 12-month period
ending on the identification date, is a “specified employee” under section 409A
of the Internal Revenue Code, as determined by the Board. The determination of
key employees, including the number and identity of persons considered key
employees and the identification date, shall be made by the Board in accordance
with the provisions of Code sections 416(i) and 409A and the regulations issued
thereunder.
     Section 5.02 Other Benefits. A Participant may be eligible to receive such
other Benefits as the Administrator shall determine, such as internal or
external outplacement counseling.

-8-



--------------------------------------------------------------------------------



 



     Section 5.03 Termination of Eligibility for Benefits. A Participant shall
cease to participate in the Plan, and all Benefit payments shall cease upon the
occurrence of the earliest of:
(a) Subject to Section 7.01, termination or modification of the Plan;
(b) Completion of payment to the Participant of the Benefit for which the
Participant is eligible under Article IV;
(c) Death of the Participant prior to his or her Employment Termination Date;
(d) Termination by the Administrator of his/her right to be a Participant upon
discovery of the occurrence of Just Cause, whether or not such discovery occurs
before the Employment Termination Date.
(e) Employment in a job in which the Participant earns at least fifty percent
(50%) of his/her Compensation (determined on an annualized basis) as of his/her
Employment Termination Date;
(f) Reemployment with the Company or any of its affiliates at any time prior to
the date when the Benefit would have been fully paid if paid in accordance with
normal payroll practices, rather than a lump sum; or
(g) Violation of one or more of the conditions for a Benefit set forth in
Article III.
     In the event that a Participant’s eligibility for Benefit payments
terminates pursuant to subsection (f), he or she shall not be entitled to the
portion of the Benefit that is equal to amounts that would otherwise have been
payable following the date of reemployment, if the Participant had not been
reemployed and the Benefit had been paid in accordance with normal payroll
practices. The Plan shall have the right to recover any mistaken payment,
overpayment, or any payment that is made to an individual who is not eligible
for that payment. Further, notwithstanding anything herein to the contrary, the
Company shall have the right to cease all Benefit payments and to recover
payments previously made to the Participant should the Participant at any time
breach the Participant’s undertakings under the terms of the Plan or the Release
the Participant executed to obtain the Benefits under the Plan. The Plan may
(1) withhold or offset future benefit payments; (2) sue to recover these amounts
and the attorneys’ fees it incurs in connection with this recovery; or (3) use
any other lawful remedy to recoup any such amounts.
     Notwithstanding anything herein to the contrary, the Company shall have the
right to cease all Benefit payments and to recover payments previously made to
the Participant should the Participant at any time breach the Participant’s
undertakings under the terms of the Plan or the Release the Participant executed
to obtain the Benefits under the Plan.

-9-



--------------------------------------------------------------------------------



 



ARTICLE VI
THE ADMINISTRATOR
     Section 6.01 Appointment. The Administrator shall be the Senior Vice
President of Human Resources.
     Section 6.02 Tenure. The Administrator shall serve at the pleasure of the
Board of Directors. The Administrator may resign at any time upon 10 days’
written notice, and the Administrator may be removed from the position of
Administrator, with or without cause, at any time by the Board of Directors. In
the event of the resignation, removal, or other inability to serve of the
Administrator, the Board of Directors shall appoint an individual to serve as
Administrator.
     Section 6.03 Authority and Duties. Subject to the discretion of the
Company, as provided in Sections 3.01 and 8.03, it shall be the duty of the
Administrator, on the basis of information supplied to him or her by the
Company, to determine the eligibility of each Terminated Employee to participate
in the Plan and to determine whether and when a Benefit shall be paid in the
event of a dispute or controversy. Benefits under the Plan will be paid only if
the Administrator decides in his or her discretion that the applicant is
entitled to them. The Administrator shall have the full power, authority and
discretion to construe, interpret and administer the Plan, to correct
deficiencies therein, to make factual determinations and to supply omissions.
All decisions, actions and interpretations of the Administrator shall be final,
binding and conclusive upon the parties, subject only to determinations by the
Named Appeals Fiduciary with respect to denied claims for Benefits.
     Section 6.04 Compensation of the Administrator. The Administrator shall
receive no compensation for his or her services as such. However, all reasonable
expenses of the Administrator shall be paid or reimbursed by the Company upon
proper documentation. The Administrator shall be indemnified by the Company
against personal liability for actions taken in good faith in the discharge of
duties as Administrator.
     Section 6.05 Records, Reporting and Disclosure. The Company’s Human
Resources Department shall keep a copy of all individual and group records
relating to Participants and former Participants and all other records necessary
for the proper operation of the Plan. Such records shall be made available to
the Administrator, the Company and to each Participant for examination during
business hours except that a Participant shall examine only such records as
pertain exclusively to the examining Participant and to the Plan. The
Administrator shall prepare and shall file as required by law or regulation all
reports, forms, documents and other items required by ERISA, the Internal
Revenue Code, and every other relevant statute, each as amended, and all
regulations thereunder (except that the Company, as payor of the Benefits, shall
prepare and distribute to the proper recipients all forms relating to
withholding of income or wage taxes, Social Security taxes, and other amounts
which may be similarly reportable).

-10-



--------------------------------------------------------------------------------



 



ARTICLE VII
AMENDMENT AND TERMINATION
     Section 7.01 Amendment, Suspension and Termination. The Board of Directors
retains the right, at any time and from time to time, to amend, suspend or
terminate the Plan in whole or in part, for any reason, and without either the
consent of or the prior notification to any Participant. No such amendment shall
give the Company the right to recover any amount paid to a Participant prior to
the date of such amendment. However, any such amendment may cause the cessation
and discontinuance of payments of Benefits to any person or persons under the
Plan. The Board of Directors shall have the right to delegate its authority and
power hereunder, or any portion thereof, to any committee of the Board of
Directors, and the right to rescind any such delegation in whole or in part.

-11-



--------------------------------------------------------------------------------



 



ARTICLE VIII
DUTIES OF THE COMPANY AND THE ADMINISTRATOR
     Section 8.01 Records. The Company shall supply to the Administrator all
records and information necessary to the performance of the Administrator’s
duties.
     Section 8.02 Payment. The Company shall make payments from its general
assets to Participants in accordance with the terms of the Plan, as directed by
the Administrator.
     Section 8.03 Discretion. Any decisions, actions or interpretations to be
made under the Plan by the Company or the Administrator, acting on behalf of
either, shall be made in each of their respective sole discretion, not in any
fiduciary capacity and need not be uniformly applied to similarly situated
individuals, and such decisions, actions or interpretations shall be final,
binding and conclusive upon all parties.

-12-



--------------------------------------------------------------------------------



 



ARTICLE IX
CLAIMS PROCEDURES
     Section 9.01 Application for Benefits. Each Terminated Employee believing
himself/herself eligible for benefits under this Plan may apply for such
benefits by completing and filing (and not revoking) with the Administrator a
written employment termination agreement as defined in Section 3.02. Before the
date on which benefit payments commence, a Terminated Employee may be required
to provide such information as the Administrator deems relevant and appropriate
to the application for Benefits.
     Section 9.02 Appeals of Denied Claims for Benefits. In the event that any
claim for benefits is denied in whole or in part, the Terminated Employee whose
claim has been so denied shall be notified of such denial in writing by the
Administrator. The notice advising of the denial shall specify the reason or
reasons for denial, make specific reference to pertinent Plan provisions,
describe any additional material or information necessary for the claimant to
perfect the claim (explaining why such material or information is needed), and
shall advise the Participant of the procedure for the appeal of such denial. All
appeals shall be made by the following procedure:
     (a) The Terminated Employee whose claim has been denied shall file with the
Administrator a notice of desire to appeal the denial. Such notice shall be
filed within sixty (60) days of notification by the Administrator of Claim
Denial, shall be made in writing, and shall set forth all of the facts upon
which the appeal is based. Appeals not timely filed shall be barred.
     (b) The Named Appeals Fiduciary shall consider the merits of the claimant’s
written and oral presentations, the merits of any facts or evidence in support
of the denial of benefits, and such other facts and circumstances as the Named
Appeals Fiduciary shall deem relevant. If the claimant elects not to make an
oral presentation, such election shall not be deemed adverse to his/her
interest, and the Named Appeals Fiduciary shall proceed as set forth below as
though an oral presentation of the contents of the claimant’s written
presentation had been made.
     (c) The Named Appeals Fiduciary shall render a determination upon the
appealed claim which determination shall be accompanied by a written statement
as to the reasons therefor. The determination so rendered shall be binding upon
all parties.
     Section 9.03 Appointment of the Named Appeals Fiduciary. The Named Appeals
Fiduciary shall be the Chief Financial Officer of the Company or any other
person named by the Board. The Named Appeals Fiduciary may at any time be
removed by the Board. Any such removal may be with or without cause and shall be
effective on the date stated in the notice of removal. The Named Appeals
Fiduciary shall be a “Named Fiduciary” within the meaning of ERISA, and unless
appointed to other fiduciary responsibilities, shall have no authority,
responsibility, or liability with respect to any matter other than the proper
discharge of the functions of the Named Appeals Fiduciary as set forth herein.
The Named Fiduciary shall have the full power, authority and discretion in the
performance of his or duties to construe, interpret and administer the Plan, to
correct deficiencies therein, to make factual determinations, and to supply
omissions.

-13-



--------------------------------------------------------------------------------



 



ARTICLE X
MISCELLANEOUS
     Section 10.01 Nonalienation of Benefits. None of the payments, benefits or
rights of any Participant shall be subject to any claim of any creditor, and, in
particular, to the fullest extent permitted by law, all such payments, benefits
and rights shall be free from attachment, garnishment, trustee’s process, or any
other legal or equitable process available to any creditor of such Participant.
No Participant shall have the right to alienate, anticipate, commute, pledge,
encumber or assign any of the benefits or payments which he/she may expect to
receive, contingently or otherwise, under this Plan.
     Section 10.02 No Contract of Employment. Neither the establishment of the
Plan, nor any modification thereof, nor the creation of any fund, trust or
account, nor the payment of any benefits shall be construed as giving any
Participant or Employee, or any person whosoever, the right to be retained in
the service of the Employer, and all Participants and other Employees shall
remain subject to discharge to the same extent as if the Plan had never been
adopted. Nothing in this Plan is intended to interfere with the employment at
will relationship enjoyed by the Company and its employees.
     Section 10.03 Severability of Provisions. If any provision of this Plan
shall be held invalid or unenforceable, such invalidity or unenforceability
shall not affect any other provisions hereof, and this Plan shall be construed
and enforced as if such provisions had not been included.
     Section 10.04 Heirs, Assigns, and Personal Representatives. This Plan shall
be binding upon the heirs, executors, administrators, successors and assigns of
the parties, including each Participant, present and future (except that no
successor to the Employer shall be considered a Plan sponsor unless that
successor adopts this Plan).
     Section 10.05 Headings and Captions. The headings and captions herein are
provided for reference and convenience only, shall not be considered part of the
Plan, and shall not be employed in the construction of the Plan.
     Section 10.06 Gender and Number. Except where otherwise clearly indicated
by context, the masculine and the neuter shall include the feminine and the
neuter, the singular shall include the plural, and vice-versa.
     Section 10.07 Unfunded Plan. The Plan shall not be funded. No Participant
shall have any right to, or interest in, any assets of the Company which may be
applied by the Company to the payment of Benefits.
     Section 10.08 Payments to Incompetent Persons, Etc. Any benefit payable to
or for the benefit of a minor, an incompetent person or other person incapable
of issuing a receipt therefor shall be deemed paid when paid to such person’s
guardian or to the party providing or reasonably appearing to provide for the
care of such person, and such payment shall fully discharge the Company, the
Administrator and all other parties with respect thereto.

-14-



--------------------------------------------------------------------------------



 



     Section 10.09 Appendices. From time to time, the Company may elect to
append provisions of limited duration to this Plan to govern what the Company
determines to be special circumstances governing a substantial number of
Employees. Each such Appendix, during the period stipulated therein, shall be
deemed a part of this Plan. Except as otherwise stated in any such Appendix
applicable to any Employee or Terminated Employee, the rights of such Employee
or Terminated Employee as stated in such Appendix shall supersede the rights
provided under this Plan, the benefits provided under such Appendix shall be in
lieu of comparable or stipulated benefits provided under this Plan, and there
shall be no duplication of benefits.
     Section 10.10 Lost Payees. A benefit shall be deemed forfeited if the
Administrator is unable to locate a Participant to whom a Benefit is due. Such
Benefit shall be reinstated if application is made by the Participant for the
forfeited Benefit while this Plan is in operation.
     Section 10.11 Controlling Law. This Plan shall be construed and enforced
according to Federal law.

-15-



--------------------------------------------------------------------------------



 



ARTICLE XI
STATEMENT OF ERISA RIGHTS
As a Participant in the Plan, you are entitled to certain rights and protections
under ERISA. ERISA provides that all Plan Participants will be entitled to:
(1) Examine, without charge, at the office of the Administrator and at other
specified locations such as worksites and union halls, all documents governing
the Plan, including insurance contracts and collective bargaining agreements,
and a copy of the latest annual report (Form 5500 Series) filed by the Plan with
the U.S. Department of Labor and available at the Public Disclosure Room of the
Pension and Welfare Benefit Administration.
(2) Obtain, upon written request to the Administrator, copies of documents
governing the operation of the Plan, including insurance contracts and
collective bargaining agreements, and copies of the latest annual report
(Form 5500 Series) and updated summary plan description. The Administrator may
make a reasonable charge for the copies.
(3) Receive a summary of the Plan’s annual financial report. The Administrator
is required by law to furnish each participant with a copy of this summary
annual report.
In addition to creating rights for Plan participants, ERISA imposes duties upon
the people who are responsible for the operation of the employee benefit plan.
The people who operate the Plan, called “fiduciaries” of the Plan, have a duty
to do so prudently and in the interest of you and other participants and
beneficiaries. No one, including your employer, your union, or any other person,
may fire you or otherwise discriminate against you in any way to prevent you
from obtaining a welfare benefit or exercising your rights under ERISA.
If your claim for a welfare benefit is denied or ignored, in whole or in part,
you have a right to know why this was done, to obtain copies of documents
relating to the decision without charge, and to appeal any denial, all within
certain time schedules.
Under ERISA, there are steps you can take to enforce the above rights. For
instance, if you request a copy of plan documents or the latest annual report
from the Plan and do not receive them within 30 days, you may file suit in
Federal court. In such a case, the court may require the Administrator to
provide the materials and pay you up to $110 a day until you receive the
materials, unless the materials were not sent because of reasons beyond the
control of the Administrator. If you have a claim for benefits which is denied
or ignored, in whole or in part, you may file suit in a state or federal court.
If it should happen that plan fiduciaries misuse the Plan’s money, or if you are
discriminated against for asserting your rights, you may seek assistance from
the U.S. Department of Labor, or you may file suit in a Federal court. The court
will decide who should pay court costs and legal fees. If you are successful,
the court may order the person you have sued to pay these costs and fees. If you
lose, the court may order you to pay these costs and fees, for example, if it
finds your claim is frivolous.
If you have any questions about the Plan, you should contact the Administrator
at the following address:
Senior Vice-President of Human Resources
c/o USA Mobility, Inc.
6677 Richmond Highway
Alexandria, VA 22036
If questions arise about this statement or about your rights under ERISA, or if
you need assistance in obtaining documents from the Administrator, you should
contact the nearest Area Office of the Pension and Welfare Benefits
Administration, U.S. Department of Labor, listed in your telephone directory or
the Division of Technical Assistance and Inquiries, Pension and Welfare Benefits
Administration, U.S. Department of Labor, 200 Constitution Avenue, N.W.,
Washington, D.C. 20210. You may also obtain certain publications about your
rights and responsibilities under ERISA by calling the publications hotline of
the Pension and Welfare Benefits Administration.

-16-



--------------------------------------------------------------------------------



 



ARTICLE XII
GENERAL INFORMATION

     
Plan Sponsor:
  USA Mobility, Inc.
 
   
Employer Identification Number:
  54-1215634
 
   
Plan Administrator:
  Senior Vice-President of Human Resources
 
  USA Mobility, Inc.
 
  6677 Richmond Highway
 
  Alexandria, Virginia 22306
 
   
Telephone:
  703-660-6677, x6109
 
   
Plan Number:
  506
 
   
Plan Year:
  The twelve month period ending each December 31
 
   
Type of Plan:
  Welfare benefit - Severance Pay Plan
 
   
Agent for Service of Legal Process:
  Service of Legal Process may be made upon the Administrator at the above
address.
 
   
Type of Administration:
  The Plan is administered by the Senior Vice President of Human Resources of
 
  the Company.
 
   
Funding:
  Paid from general assets of the Company.

-17-